Exhibit 10.2

AMENDMENT TO

RESTRICTED STOCK UNIT AGREEMENTS

This AMENDMENT TO RESTRICTED STOCK UNIT AGREEMENTS (this “Amendment”) dated
July 17, 2015 is by and between Career Education Corporation, a Delaware
corporation (the “Company”), and Ronald McCray (the “Grantee”).

The Company and the Grantee are parties to (i) a Restricted Stock Unit Agreement
dated March 6, 2015 relating to an award of 250,000 stock-settled restricted
stock units granted pursuant to the Career Education Corporation 2008 Incentive
Compensation Plan, as amended (the “Plan”), and (ii) a Restricted Stock Unit
Agreement dated March 6, 2015 relating to an award of 11,324 cash-settled
restricted stock units granted outside of the Plan (collectively, the “McCray
Award Agreements”).

The Company and the Grantee hereby amend the McCray Award Agreements by deleting
the Exhibit A attached thereto in the entirety and replacing such deleted
exhibits with the Exhibit A attached to this Amendment.

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first written above.

 

CAREER EDUCATION CORPORATION /s/ Jeffrey D. Ayers Jeffrey D. Ayers

Senior Vice President, General Counsel and
Corporate Secretary

GRANTEE /s/ Ronald McCray Ronald McCray



--------------------------------------------------------------------------------

Exhibit 10.2

Exhibit A

Performance Criteria and Payout Scale

 

Actual 2015 EBITDA as a percentage of

Targeted EBITDA(1)

Percent of Eligible RSUs to become

Vested Shares pursuant to Section 3(b)

100% 100% 80% 60% 60% 30% <60% 0%

Straight line interpolation between points.

(1) “Actual 2015 EBITDA” shall be the EBITDA at the corporate organizational
level determined in accordance with, and used for purposes of determining the
EBITDA Performance Factor under, the Amended and Restated 2015 Annual Incentive
Award Program pursuant to the Plan (the “AIP”). “Targeted EBITDA” shall have the
meaning set forth in the AIP with respect to the Company (and its affiliates).